Citation Nr: 1210822	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  06-06 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the character of the appellant's active duty is a bar to VA benefits, except for health care and related benefits under Chapter 17 of title 38 United States Code. 
  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel







INTRODUCTION

The Appellant had active service from February 1996 to October 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 Administrative Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, finding that the appellant's discharge for the period of service between February 1996 and October 1996 was under dishonorable conditions, and as such, was a bar to VA benefits.  This claim was previously remanded by the Board in May 2010 for further evidentiary development.  

The appellant was scheduled for a hearing before a Veterans Law Judge at the RO in St. Petersburg, Florida in June 2007.  However, prior to the date of his scheduled hearing, VA received written notification from the appellant's representative of his intent to withdraw his request for a hearing.  


FINDINGS OF FACT

The appellant's discharge from active military service under other than honorable conditions for the period of active duty from February 6, 1996 to October 25, 1996, is considered dishonorable.  


CONCLUSION OF LAW

The character of the appellant's discharge for his period of active duty from February 1996 to October 1996 is a bar to VA benefits, except for under Chapter 17 of 38 U.S.C.  38 U.S.C.A. §§ 101(2), 5303 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1(d), 3.3, 3.4, 3.5, 3.12(d), 3.301, 3.354 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Where the issue involves the character of an appellant's discharge, proper notice must inform the claimant of the evidence needed to establish veteran status.  Dennis v. Nicholson, 21 Vet. App. 18 (2007).  The RO provided this notice to the appellant in a letter dated November 2003.  This letter informed him that VA compensation benefits would require resolution of the question of whether his service was honorable and the character of his discharge.  The letter enclosed a copy of 38 C.F.R. § 3.12, the controlling regulation, and advised the appellant to submit any evidence in support of his appeal.  

Furthermore, VA assisted the appellant by obtaining pertinent service personnel and treatment records, and post-service private treatment records.  The appellant was also afforded a VA examination in September 2011, after failing to report to an examination previously scheduled in July 2003.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

In order to qualify for VA benefits, a claimant must demonstrate that he was a veteran.  See Cropper v. Brown, 6 Vet. App. 450, 452 (1994).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

The term 'discharge or release' includes: (1) retirement from the active military, naval or air service, and (2) the satisfactory completion of the period of active military, naval or air service for which a person was obligated at the time of entry into such service in the case of a person who, due to enlistment or reenlistment, was not awarded a discharge or release from such period of service at the time of such completion thereof and who, at such time, would otherwise have been eligible for the award of a discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(18).  

A discharge or release to reenlist is a conditional discharge if it was issued during World War I, World War II, the Korean conflict, the Vietnam era, or peacetime service.  38 C.F.R. § 3.13(a).  Typically, the entire period of service constitutes one period of service and entitlement will be determined by the character of the final termination of such period of service.  38 C.F.R. § 3.13(b).  A person may be considered to have been unconditionally discharged or released from active military, naval, or air service during one of the above timeframes, however.  38 C.F.R. § 3.13(c).  The requirements for such a constructive unconditional discharge are: (1) the person served in the active military, naval, or air service for the period of time the person was obligated to serve at the time of entry into service, (2) the person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment, and (3) the person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.  Id.  If these requirements are met, the entire period of service does not constitute one period of service.  38 C.F.R. § 3.13(b).  This has been interpreted to suggest that the initial obligated period of service and the reenlistment period beyond the initial obligated period may be considered distinct periods of service when the last period of service is terminated under dishonorable conditions.  See VAOGCPREC 8-2000, fn. 2 (July 25, 2000).  

It is dishonorable when a person is discharged or released under one of the following conditions: (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the person requested his release; and (6) by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days, unless there were compelling circumstances to warrant the prolonged unauthorized absence.  38 C.F.R. § 3.12(c).  

Additionally, a discharge or release is considered to have been under dishonorable conditions if it was because of one of the following offenses: (1) acceptance of an undesirable discharge to escape trial by general court-martial; (2) mutiny or spying; (3) an offense involving moral turpitude; (4) willful and persistent misconduct; and (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(d).  

An offense involving moral turpitude includes, generally, the conviction of a felony.  38 C.F.R. § 3.12(d).  "Willful misconduct" is an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n).  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Id.  Willful and persistent misconduct includes a discharge under other than honorable conditions determined to be issued because of willful and persistent misconduct.  38 C.F.R. § 3.12(d).  However, willful and persistent conduct excludes a discharge because of a minor offense if service was otherwise honest, faithful, and meritorious.  Id.  

An offense that "interfere[s] with [the] appellant's military duties, indeed preclude[s] their performance...[does] not constitute a minor offense."  Stringham v. Brown, 8 Vet. App. 445 (1995).  An AWOL thus has been found on numerous occasions to constitute willful and persistent misconduct rather than a minor offense.  See Struck v. Brown, 9 Vet. App. 145 (1996) (affirming the Board's finding that two and a half months of AWOL out of nine months of service was willful and persistent misconduct); Stringham, 8 Vet. App. at 445 (upholding the Board's finding that four AWOL violations and a failure to obey a lawful order was willful and persistent misconduct); Winter v. Principi, 4 Vet. App. 29 (1993) (affirming the Board's finding that 32 days of unauthorized absence out of 176 days of service was severe misconduct, and, by analogy, persistent misconduct.  

As it prevents attainment of Veteran status, a discharge under any of the aforementioned conditions pursuant to 38 C.F.R. § 3.12(c) or offenses pursuant to 38 C.F.R. § 3.12(d) generally is a bar to VA benefits.  38 C.F.R. § 3.12(b).  There are two instances when this is not true, however.  

The first instance is an exception to the general rule for a person who is found to have been insane at the time he committed the act(s) precipitating his discharge or release.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b); see also Zang v. Brown, 8 Vet. App. 246 (1995).  Establishing causal connection between the insanity and the act(s) is not required.  Struck, 9 Vet. App. at 145; Helige v. Principi, 4 Vet. App. 32 (1993); VAOPGCPREC 20-97 (May 22, 1997).  The burden is on the appellant to submit sufficient evidence of his insanity.  Stringham, 8 Vet. App. at 445.  

Mental illness is not identical to insanity.  Beck v. West, 13 Vet. App. 535 (2000).  The predicate for insane behavior for VA purposes generally is a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the person is unable to understand the nature, full import, and consequences of his acts such that he is a danger to himself or others.  VAOPGCPREC 20-97.  In effect, he is rendered incapable of managing himself or his affairs, a concept akin to the level of incompetency generally supporting appointment of a guardian.  Id.  

An insane person therefore is one who: (1) while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; (2) interferes with the peace of society; or (3) has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354.  

The term 'constitutionally psychopathic' refers to a condition that may be described as an antisocial personality disorder.  VAOPGCPREC 20-97.  Behavior involving a minor episode or episodes of disorderly conduct or eccentricity does not constitute prolonged deviation from a person's normal method of behavior.  Id.  The phrase 'interferes with the peace of society' refers to behavior which disrupts the legal order of society.  Id.  The term 'become antisocial' refers to the development of behavior that was hostile or harmful to others in a manner which deviated sharply from the social norm and that was not attributable to a personality disorder.  Id.  

The second instance involves setting aside the bar to VA benefits imposed under 38 C.F.R. § 3.12(d), but not 38 C.F.R. § 3.12(c), when certain requirements are met by a discharge review board established under 10 U.S.C. § 1553 in issuing an upgraded honorable or general discharge on or after October 8, 1977.  38 C.F.R. § 3.12(g).  If the same certain requirements are satisfied, the bar to VA benefits also is removed when an upgraded honorable or general discharge is issued under: (1) the President's directive of January 19, 1977, initiating further action with respect to Presidential Proclamation 4313 of September 16, 1974; or (2) the Department of Defense's Special Discharge Review Program effective April 5, 1977; or (3) any discharge review program implemented after April 5, 1977, and not made applicable to all persons administratively discharged or released from active military, naval, or air service under other than honorable conditions.  38 C.F.R. § 3.12(h).  

Facts and Analysis

The appellant enlisted with the Naval Reserve in February 1996, agreeing to a four year term of service.  The appellant had an unauthorized absence on June 16, 1996.  The appellant was also charged with underage drinking and the wrongful use of marijuana.  The Veteran was forced to forfeit $408.00 and undertake restricted/extra duties for 45 days.  

According to a treatment record dated July 1996, the appellant was suffering from major depression, adjustment disorder with depressed mood, and a depressed mood secondary to substance abuse.  It was noted that the appellant had an unexcused absence approximately one month earlier and that he had a urinalysis done right after that.  The appellant reported that he thought the urinalysis may have been positive for marijuana.  A July 1996 hospitalization report notes that the appellant was referred for emergency hospitalization after revealing that he had serious suicidal ideation.  The appellant reported that he was having difficulties in the Naval Hospital Corps School, experiencing test anxiety and failing examinations.  He also reported the recent loss of his godfather and godmother which was difficult on him.  The appellant was subsequently diagnosed with adjustment disorder with depressed mood; cannabis abuse prior to admission.  The appellant was discharged back to his work station without medication three days later.

According to a July 1996 Naval Hospital evaluation report, the appellant was previously seen by a psychologist while in the ninth grade for four to five months.  The appellant also endorsed having used marijuana four to five times.  Examination revealed the appellant to have a dysthymic mood with a full affect.  His thought content and thought processes were deemed to be unimpaired.  A Naval Hospital record prepared on the day of the appellant's discharge notes that he was not "feeling great" and that he was having no problems with depression or suicidal ideation.   

A record prepared by the Navy in October 1996 notes that the appellant was not eligible for reenlistment due to misconduct.  Another entry from October 1996 indicates that the appellant was offered post-service treatment for his drug dependency, but he declined this offer.  The appellant's DD-214 reflects that he was subsequently discharged under other than honorable conditions.  

According to a private emergency room note dated March 2003, the appellant had been kicked out of a local shelter and had no place to stay.  The appellant denied any previous psychiatric diagnosis, but the examining physician concluded that it sounded like the appellant had been becoming increasingly paranoid for the past few years, and much more dramatically in the last month or so.  The appellant was diagnosed with a thought disorder with paranoia that was consistent with a schizophreniform thought disorder.  Schizophrenia was again diagnosed in May 2003, and it was noted that the appellant had a recent psychotic break.  

Finally, in September 2011, the appellant was afforded a VA examination to determine whether he was "insane" at the time of his discharge from service.  The examiner reviewed the appellant's service treatment and personnel records, as well as lay statements prepared by the Veteran during military service and his post-service private medical treatment.  The examiner noted that the appellant was administratively discharged due to misconduct after a period of observation and treatment.  The examiner indicated that it may be reasonably clinically concluded that the appellant was not at least as likely as not "insane" at the time of his discharge from military service in October 1996.  The examiner explained that there was no evidence to support a contention that the appellant exhibited, due to a mental or medical disease, a more or less prolonged deviation from his normal method of behavior such that he had interfered with the peace of society or had departed from the accepted standards of the community of his birth and education so as to be unable to adjust to the social customs of the community in which he had resided.  

Having considered all of the above evidence, the Board concludes that the preponderance of the evidence of record demonstrates that the appellant's character of discharge is a bar to VA benefits, except for those under Chapter 17 of 38 U.S.C.  According to October 1996 administrative records, the appellant was discharged for misconduct.  It was also noted that he declined treatment for his drug dependency at the time of discharge.  Additional in-service records also reflect punishment for an unauthorized absence and underage drinking.  Therefore, the evidence reflects that the appellant was discharged for a pattern of persistent and willful misconduct, as supported by the varying charges and the use of the phrase "drug dependency."  38 C.F.R. § 3.12(d).  Furthermore, the record demonstrates that this behavior was not minor.  The appellant was punished for his offenses and a July 1996 medical record reveals that the appellant's substance abuse was resulting in a depressed mood.  The Navy deemed the Veteran's behavior to be of sufficient severity to leave him ineligible for reenlistment.  The Court has noted that offenses that interfere with one's military duties preclude their performance and are not minor.  Stingham v. Brown, 8 Vet. App. 445, 448 (1995); see also Cropper v. Brown, 6 Vet. App. 450, 452-53 (1994).    

Accordingly, the evidence of record supports a finding that the appellant was discharged in October 1996 for a pattern of persistent and willful misconduct.  38 C.F.R. § 3.12(d).  As noted above, a discharge due to willful and persistent misconduct, to include those under other than honorable conditions (as in this case), will be considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  Discharge under dishonorable conditions is a bar to VA benefits (in this case, other than those under Chapter 17) unless it is found that the service member was insane at the time of the commission of the offense causing such discharge or release.  See 38 U.S.C.A. § 5303(b) and 38 C.F.R. § 3.12(b).  

The appellant has argued that he was insane at the time of his misconduct, thus meeting the above exception.  The burden is on the appellant to submit competent medical evidence that he was insane at the time of his offenses.  Stringham v. Brown, 8 Vet. App. 445, 449 (1995).  Presently, no medical evidence of the appellant being "insane," or in other words, unable to act in an intentional manner, has been submitted.  See generally, Zang v. Brown, 8, Vet. App. 246, 254 (1995) (explaining that a determination of whether a person is insane is in effect a determination of whether that person's actions were intentional and thus the result of willful misconduct).  

While there is no medical evidence in support of in-service insanity, the appellant has provided a great deal of lay evidence in support of his claim.  During his October 2005 Decision Review Officer (DRO) hearing, the appellant reported that he was hospitalized during military service following a nervous breakdown after hearing voices.  He indicated that he must have blacked out at the time of hospitalization because he did not remember this incident or being in the hospital.  While the Board has considered these assertions, it does not find them to be credible.  The record contains a letter written by the appellant to his mother in August 1996.  In this letter, the appellant reported that prior to hospitalization, he was told he had test anxiety.  He also noted that while at the hospital, he was diagnosed with neurotic depression with stress overload.  The appellant also indicated that he was hospitalized approximately four to five weeks after taking "test six."  This evidence does not support the appellant's current assertion that he is unaware of the details of his hospitalization as a result of a blackout.  

The appellant also testified in his October 2005 hearing that he was never actually tested for drugs during his military service, and, that he did not use or abuse drugs then.  Again, however, the Board does not find this assertion to be credible.  According to a July 1996 treatment record, the appellant indicated that a urinalysis was performed after his unexcused absence and that he believed the urinalysis might have tested positive for marijuana.  Therefore, the statements made by the appellant during military service contradict the assertions he is now offering some nine years later in conjunction with a claim for VA benefits.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that personal interest may affect the credibility of the evidence).  

The Board is aware of the fact that the appellant was diagnosed with psychiatric disorders and symptomatology during active military service.  However, as already noted, mental illness is not akin to insanity.  Beck, 13 Vet. App. at 535.  The September 2011 VA examiner concluded upon review of all of the evidence of record that it was not at least as likely as not that the appellant was insane at the time of his discharge from active duty.  The examiner was unable to conclude that the appellant exhibited a more or less prolonged deviation from his normal method of behavior.  This conclusion is further supported by the evidence of record, such as the July 1996 hospitalization report noting that the appellant was discharged back to his original workstation just three days after admission with no medication.  Also, the appellant told his mother in October 1996 that he was doing alright, aside from being depressed at his inability to succeed in class.  Therefore, the preponderance of the evidence of record demonstrates that the appellant was not "insane," as defined at 38 C.F.R. § 3.12(b), at the time he committed the acts precipitating his discharge or release.  

The Board further notes that the appellant's character of discharge has not been upgraded at any time by his service department, by any discharge review board or by a Presidential directive, nor does the record reflect that the appellant has applied for an upgraded character of discharge.  As such, the second exception regarding bar of VA benefits due to character of discharge is not applicable.  See 38 C.F.R. § 3.12(g), (h).  

During the October 2005 hearing, the appellant's representative asserted that an earlier period of service prior to the incidents of June 1996 should have been considered a separate period of honorable service.  This argument is in error.  An entire period of service typically constitutes one period of service and entitlement will be determined by the character of the final termination of such period of service.  38 C.F.R. § 3.13(b).  The exception to this rule is when a constructive unconditional discharge exists.  38 C.F.R. § 3.13(c).  This requires that the appellant serve for the period of time they were obliged to serve, that the Veteran was not discharged upon completion of his obligated service due to an intervening enlistment or reenlistment, and that the appellant would have been eligible for a discharge under conditions other than dishonorable at that time, except for the intervening enlistment ore reenlistment.  Id.  The appellant's enlistment document reflects that the appellant agreed to four years of service with the Naval Reserves on February 6, 1996.  This obligation was clearly not satisfied at the time of discharge, and there is no evidence of any intervening enlistment or reenlistment.  Thus, the provisions of 38 C.F.R. § 3.13(c) are not applicable.  

Finally, the Board has reviewed statements provided by the appellant's mother, suggesting that the appellant's behavior was different after his return from service with the Navy.  While the Board is sympathetic to these claims, the fact that the appellant exhibited psychiatric symptomatology during and after military service is not in question.  The present issue is whether the appellant's character of discharge prohibits him from receiving VA benefits.  The statements provided by the appellant's mother fail to demonstrate that the appellant's discharge was under honorable conditions.   

Accordingly, the Board finds, by a preponderance of the evidence, that the appellant's misconduct during service was willful and persistent.  Therefore, the Board concludes that her discharge, for purposes of entitlement to VA benefits, is considered to have been under dishonorable conditions and she is barred from VA benefits, except for health care and related benefits under chapter 17 of title 38 U.S.C. 38  U.S.C.A. § 5303 (West 1991); 38 C.F.R. §§ 3.12(d)(4), 3.360 (1999).  



ORDER

The character of the appellant's discharge for his period of active duty from February 1996 to October 1996 is a bar to VA benefits.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


